DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.  Applicant has amended claims 1-5, 10-13, and 17.  Claims 1-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1 and 11 are in independent form.

Response to Arguments
Applicant’s arguments filed April 18, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 9 objected to because of the following informalities: Regarding claim 9, the limitation “...select a screen...” should specify what of a screen because assuming the editing tool user interface is already displaying on a display screen.  Claim 19 recites similar limitation as in claim 9 also has similar issue.    

Allowable Subject Matter
Claims 2, 10, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 11, 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MENG Qiuyue (WO2020063091; Filed: July 30, 2019) (hereinafter MENG).

In reference to independent claim 1: 
MENG teaches a method for operating capturing by an electronic device, the method comprising: capturing a screen displayed on a display; extracting an image region from the captured screen; receiving a command to modify the captured screen; and in response to receiving the command to modify the captured screen, displaying a user interface for indicating a region of interest (ROI) in the captured screen, based on the extracted image region, wherein the user interface is configured to enable selection of the extracted image region included in the ROI as a distinguishable region in the captured screen (i.e. .....a target screenshot picture...of a terminal device...determine at least two target regions (i.e. the N target regions) in the target screenshot picture...according to the content of the at least two target regions (i.e. the content required by the user), so that the content meeting the user requirement can be directly extracted from the target screenshot picture....the target screenshot picture may be a screenshot picture...obtained by the terminal device...user inputs the "edit" control, the terminal device may display the screenshot editing interface....The terminal device determines N target regions in the target screenshot image...the M selection boxes may be displayed by default on the screenshot interface...may be used for the user to select the content of one of the target screenshot pictures...receive an input (i.e. a first input) of the user on the selection box on the screenshot interface.... - Paragraphs 31, 50, 60-67: Note that although MENG teaches at least two target regions, however, it could easily be one target region as well, since it would also operate the same).

In reference to claim 3:
MENG teaches the method of claim 2, wherein the user interface for the image indicating the ROI comprises a graphical user interface (GUI) element related to highlight, inversion, a box, and/or an icon (i.e. ... determine the N target areas through the M selection boxes... the selection box may be superimposed and displayed on the target screenshot picture.. the shape of the selection box may be any possible shape such as a rectangle..... - Paragraphs 78-80).

In reference to claim 4:
MENG teaches the method of claim 1, further comprising: determining whether the ROI is selected; and based on determining that the ROI is selected, displaying a first edit screen (i.e. ... the terminal device may control the selection box to shrink or amplify in response to an input of the user on the selection box... - Paragraph 102).

In reference to claim 5:
MENG teaches the method of claim 4, further comprising: based on determining that the ROI is not selected, displaying a second edit screen (i.e. ... the terminal device may control the selection box to shrink or amplify in response to an input of the user on the selection box... - Paragraph 102; In other words, if user does not have any input on the selection box, the selection box remain the same, no shrinking/amplifying).

In reference to claim 6:
MENG teaches the method of claim 4, wherein the first edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on the ROI (i.e. Fig. 5b shows the editing interface appeared to be centered).

In reference to claim 7:
MENG teaches the method of claim 5, wherein the second edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on an entire screen (i.e. Fig. 5b shows the editing interface appeared to be centered on an entire screen).

In reference to claim 8:
MENG teaches the method of claim 4, further comprising: determining whether there is editing according to a user input; and storing, as an image, a screen edited according to the user input (i.e. ...the screenshot editing interface may further display various picture processing controls (e.g. "trimming" controls, corresponding to trimming sub-functions in the screenshot function) of the screenshot picture...the "pruning" control, "graffiti" control, and "mosaic" control... a "exit" control, a "revocation" control, a "restore" control, a "share" control, and a "save" control, etc. (... - Paragraphs 52, 57, 60;  In other words, user can trim and then save).

In reference to claim 9:
MENG teaches the method of claim 8, wherein the editing according to the user input comprises moving an editing tool user interface according to the user input to select a screen desired by a user in the captured screen (i.e. ... user may trigger the terminal device to drag the selection box to the target position... - Paragraph 65).

In reference to independent claim 11:
An electronic device comprising: a display; a processor operatively connected to the display; and a memory operatively connected to the processor, wherein the memory stores instructions which, when executed, cause the processor to: capture a screen displayed on a display, extract 
an image region from the captured screen, receive a command to modify the captured screen, and in response to receiving the command to modify the captured screen, display a user interface for indicating a region of interest (ROI) in the captured screen, based on the extracted image region, wherein the user interface  is configured to enable selection of the extracted image region included in the ROI as a distinguishable region in the captured screen.
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 13:
The electronic device of claim 12, wherein the user interface for the image indicating the ROI comprises a graphical user interface (GUI) element related to highlight, inversion, a box, and/or an icon.
- Claim 13 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 14:
The electronic device of claim 11, wherein the instructions are further configured to cause the processor to: determine whether the ROI is selected, and when the ROI is selected, display a first edit screen on the display. 
- Claim 14 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 15:
The electronic device of claim 14, wherein the instructions are further configured to cause the processor to, when the ROI is not selected, display a second edit screen on the display. 
- Claim 15 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 16:
The electronic device of claim 14, wherein the first edit screen is an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on the ROI. 
- Claim 16 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 17:
The electronic device of claim 15, wherein the second edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on an entire screen.
- Claim 17 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 18:
The electronic device of claim 14, wherein the instructions are further configured to cause the processor to: determine whether there is editing according to a user input; and store, as an image, a screen edited according to the user input. 
- Claim 18 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 19:
The electronic device of claim 18, wherein the instructions are further configured to cause the processor to move an editing tool user interface according to the user input to select a screen desired by a user in the captured screen. 
- Claim 19 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174